«gh

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - e e eee eeL X

UNITED STATES OF AMERICA

 

INDICTMENT
-~ Vv. -

19 Cr.
FRANCISCO DIAZ,

Defendant.

 

COUNT ONE ONE

The Grand Jury charges:

On or about September 2, 2018, in the Southern District of
New York, FRANCISCO DIAZ, the defendant, after having been
convicted in a court of a crime punishable by imprisonment for a
term exceeding one year, knowingly did possess and attempt to
possess in and affecting commerce a firearm, to wit, a .380
caliber semi-automatic Ruger pistol, which previously had been
shipped and transported in interstate and foreign commerce.

(Title 18, United States Code, Sections 922(g) (1) and 2.)

ati i sufir

FOREPERSON

 

 

 

United St&tes Attorney
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

FRANCISCO DIAZ,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. 8§ 922(g) (1) and 2.)

GEOFFREY S. BERMAN

 

United States Attorney

De is: [rg

Forepérson

 
